Title: From John Adams to John Quincy Adams, 14 February 1811
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy. February 14th. 1811

At the Request of Mr Quincy, I inclose to you, his Speech on the Admission of States into the Union which are Situated beyond the Limits of the 13 original Confederates. You will want none of my Comments upon it. Your Authority is quoted in it, in Support of its Principle. The Prophecies of Quincy’s imagination are not altogether chimerical; tho I hope the fulfillment of them is far, very far remote in futurity.
The Career of this Congress is almost at an End. They will leave Us, in as much Uncertainty as ever. They will find in time that a Man without a Fist or an Arm is not a Match at Pugilism for a Man who has two.
As you probably sometimes want Amusement from Ennui and Comfort against Calumnies; and as Public Affairs are above my Comprehension, I will Send you an Extract of a Letter to me from Philadelphia of 27. Jan. which can Surely excite no War in Europe, nor interfere with any mercantile Speculation
“I have finished Reading in Course, the last of the Lectures upon Rhetoric and oratory. The just and often original Reflections which they contain; their Stores of well arranged Learning; above all, the high moral tone upon which they are Set: make them, I think, the best present, which has yet been given; to American Litterature. The youth of Pensilvania, as well as those of Massachusetts, will, I hope Study them as Models of Schollarship and taste; while the incidental Praise which they bestow upon our own Institutions, will Serve as well to engender Patriotism: as the classical Spirit which marks them, through out; cannot fail to awaken, wherever they are read Studied a relish for Letters. I cannot, Sir, adopt the Sentiment, that the Author is too much of a Poet for a Statesman. The Poets are the finest Writers. They are the bet Philosophers too; for theirs is the Philosophy of Nature and the Mind. Their very Art, is Eloquence. If they are not practical Statesmen, they at least know how by their Precepts to form them. I believe it is Johnson who says that the Iliad, is the first Production of the human Mind; and We may ask where is the prose Composition that has lived So long, or in all Ages ranked So high. But Sir, to prove that the two Characters are compatible, I will not longer forbear to Seize the most apposite illustration by taking the Instance before me; where my only hesitation is, whether to place the Schollar before the Statesman, or the Statesman before the Schollar”
“If any Thing could draw together more closely the Cords of our Union it ought to be the Sentiments expressed under this head in the Review of Ames’s Works.
How Sweet is such Praise? It is from The Attorney General of Pensilvania.
If I were a Lover of Snow I would not exchange Climates with you at this time. There is more Snow on the ground than I ever Saw at one time Since the Year forty one or two 47 in the last Century.
The Misfortune of Mr Hilliard has embarrassed the Sale of the Lectures Somewhat
The Loss of your Sister Hellen and your Cousin Norton will affect you very Sensibly. I condole with your Lady and her Sister, with you, I know of no better Reflections upon Such occasions than to remember that Such Bereavements must be Supported because they are inevitable; that they are ordered by a Wisdom Superiour to ours; and that they are intended for our good as well as that of others. Let Us do all in our Power to make them Subservient to our Improvement.
your Sons are well. My Love to W. Smith and my dear little Charles.
your new House in Court Street looks very respectably and has the most commodious offices in Town.
Our Gen. Court have Shewn Moderation as well as The Grvr & Lt Govr. But the House has Sent Home the Glouster half dozen Reps. for Causes which you will See in the Papers. Some Noise will be made; but I cannot think the practice can be tolerated or connived at; that of Bonds conditiond to choose Party Men.
A